DISMISS; Opinion issued April 18, 2013




                                           S In The
                                       Court of Appeals
                                Fifth District of Texas at Dallas

                                        No. 05-13-00011-CR

                           COURTNEY RAE THACKER, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                            Trial Court Cause No. 005-82874-11

                               MEMORANDUM OPINION
                    Before Chief Justice Wright and Justices Myers and Evans
                                Opinion by Chief Justice Wright
        After the trial court denied Courtney Ray Thacker’s motion to suppress, she pleaded

guilty to possession of marijuana under two ounces. The trial court deferred adjudicating guilt,

placed appellant on twelve months’ community supervision, and assessed a $300 fine. The

deferred adjudication supervision was imposed in open court on September 26, 2012. Appellant

filed a motion for new trial on October 25, 2012 and a notice of appeal on December 21, 2012.

We conclude we lack jurisdiction over this appeal.

        “Jurisdiction concerns the power of a court to hear and determine a case.” Olivo v. State,

918 S.W.2d 519, 522 (Tex. Crim. App. 1996). The jurisdiction of an appellate court must be

legally invoked, and, if not, the power of the court to act is as absent as if it did not exist. See id.

at 523. To invoke the appellate court’s jurisdiction, a notice of appeal must be timely filed. See

id.; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998) (per curiam).
          A motion for new trial is not an available remedy for a defendant who receives deferred

adjudication. Donovan v. State, 68 S.W.3d 633, 636 (Tex. Crim. App. 2002). Therefore, it is not

effective to extend the time for filing a notice of appeal in a case in which the defendant has

received deferred adjudication. Murray v. State, 89 S.W.3d 187, 188 (Tex. App.––Dallas 2002,

pet. ref’d). A notice of appeal from an order deferring adjudication of guilt must be filed within

thirty days of the date the deferred adjudication is ordered. See id.; see also TEX. R. APP. P.

26.2(a)(1).

          Here, the trial court ordered the deferred adjudication on September 26, 2012. Therefore,

appellant’s notice of appeal was due by October 26, 2012. See TEX. R. APP. P. 26.2(a)(1).

Appellant’s December 21, 2012 notice of appeal is untimely, leaving us without jurisdiction over

the appeal. See Murray, 89 S.W.3d at 188.

          We dismiss the appeal for want of jurisdiction. 1




                                                                         /Carolyn Wright/
                                                                         CAROLYN WRIGHT
                                                                         CHIEF JUSTICE

Do Not Publish
TEX. R. APP. P. 47
13011F.U05




     1
       Due to our disposition of the appeal, we do not address appellant’s April 3, 2013 motion to amend her notice of appeal in this case to
include a second trial court cause number (005-87043-11) that was handled in the same September 26, 2012 proceeding. No separate notice of
appeal was filed for the second trial court cause.



                                                                   –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

COURTNEY RAE THACKER, Appellant                    On Appeal from the County Court at Law
                                                   No. 5, Collin County, Texas
No. 05-13-00011-CR        V.                       Trial Court Cause No. 005-82874-11.
                                                   Opinion delivered by Chief Justice Wright,
THE STATE OF TEXAS, Appellee                       Justices Myers and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered April 18, 2013.




                                                   /Carolyn Wright/
                                                   CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –3–